OPINION — AG — (1) A LICENSED TO PRACTICE CHIROPRACTIC IN OKLAHOMA, WHICH WAS ISSUED THROUGH RECIPROCITY WITH THE STATE OF ALABAMA, MAY BE SUSPENDED OR REVOKED BY THE OKLAHOMA BOARD OF CHIROPRACTIC EXAMINERS ON THE GROUND THAT THE ALABAMA LICENSE WAS OBTAINED BY FRAUD OR FALSE INFORMATION; (2) A LICENSE TO PRACTICE CHIROPRACTIC IN OKLAHOMA MAY BE SUSPENDED OR REVOKED BY SAID BOARD ON THE GROUND THAT THE APPLICATION, WHICH WAS SUBMITTED TO THE OKLAHOMA BOARD OF CHIROPRACTIC EXAMINERS, CONTAINED FALSE INFORMATION; THAT IS, THE OKLAHOMA BOARD OF CHIROPRACTIC EXAMINERS HAS THE INHERENT POWER OR RIGHT TO REVOKE OR SUSPEND A LICENSE WHICH WAS OBTAINED BY FRAUD OR FALSE INFORMATION EVEN THOUGH SAID GROUND IS NOT ONE OF THOSE SPECIFIC IN 59 Ohio St. 1961 164 [59-164](D), 59 Ohio St. 1961 161-168 [59-161] — [59-168] (LEE COOK)